     Case: 1:18-cv-07297 Document #: 17 Filed: 02/06/19 Page 1 of 1 PageID #:60

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

James Haugen
                                            Plaintiff,
v.                                                          Case No.: 1:18−cv−07297
                                                            Honorable Elaine E. Bucklo
Roundy's Illinois, LLC d/b/a Mariano's
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 6, 2019:


        MINUTE entry before the Honorable Elaine E. Bucklo: The Court adopts the
report of parties planning meeting. Parties written discovery to be issued by 5/1/2019. Fact
discovery ordered closed by 8/1/2019. Final supplementation of the MIDP is due
4/1/2019. Dispositive motions with supporting memoranda due by 10/1/2019. Status
hearing set for 8/1/2019 at 9:30 a.m. The scheduling conference date of 1/7/2019 is
stricken and no appearance is required. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
